Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2-4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mcnestry et al (US 2018/0079545).
With regard to claim 1, Mcnestry et al teach of a system for inspection of label application, comprising: 
a label application apparatus (labeling machine) (fig 1; para 73); and
an inspection apparatus (sensor); associated with said label application apparatus (para 161, lines 1-5).
With regard to claim 2, Mcnestry et al teach of wherein said inspection apparatus (sensor) is positioned relative to said label application apparatus to examine a carrier web following removal of at least one label from said carrier web (para 161, lines 1-5).


With regard to claim 4, Mcnestry et al teach of wherein said inspection apparatus is positioned relative to said label application apparatus to examine a carrier web that has exited from said label application apparatus (web is measured after the label application and after the label is detached from the web (para 105, lines 1-6 and para 161, lines 1-5).
With regard to claim 8, Mcnestry et al teach of wherein the inspection apparatus further comprises at least one sensor to detect one or more properties of a carrier web, and generate a result based on the one or more properties (para 161, lines 1-5).
With regard to claim 10, Mcnestry et al teach of wherein the inspection system further comprises at least one processor communicably coupled to the at least one sensor, and wherein the at least one processor receives the result from the at least one sensor, and compares the result to a criteria (para 56 and para 196, last 4 lines).

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mcnestry et al (US 2018/0079545).
With regard to claim 1, Mcnestry et al teach of a system for inspection of label application, comprising: 
a label application apparatus (label applicator assembly 30p) (fig 7; para 111); and
an inspection apparatus (sensor comprising radiation source 50 and detector 52) (associated with said label application apparatus fig 7; para 111).

With regard to claim 7, Mcnestry et al teach in accordance with fig 7 of wherein the light source (50) is a component of the inspection apparatus (para 112, lines 1-8).
With regard to claim 8, Mcnestry et al teach of wherein the inspection apparatus further comprises at least one sensor (radiation source 50 and detector 52; fig 7) to detect one or more properties of a carrier web, and generate a result based on the one or more properties (para 111).
With regard to claim 9, Mcnestry et al teach of wherein the one or more properties includes detecting the presence of a label on the carrier web (para 111, lines 12-16).
Claims 1, 5, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brandow et al (US 2009/0314413).
With regard to claim 1, Brandow et al teach in accordance with figure 1 of a system for inspection of label application, comprising: 
a label application apparatus (11) (para 20, lines 1-4); and
an inspection apparatus (scanner 16); associated with said label application apparatus (para 20, lines 12-23).
With regard to claim 5, Brandow et al teach of wherein said label application apparatus is a tax stamp applicator (para 20, lines 6-11).
With regard to claim 7, Brandow et al teach of wherein the light source is a component of the inspection apparatus (para 29, lines 16-23).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mcnestry et al (US 2018/0079545) in view of Brandow et al (US 2009/0314413).
With regard to claim 11, Mcnestry et al teach of a system for inspection of label application, comprising: 
a label application apparatus (label applicator assembly 30p) (fig 7; para 111); and
an inspection apparatus (sensor comprising radiation source 50 and detector 52) (associated with said label application apparatus fig 7; para 111);
 a light source (50) positioned to backlight the web (60) relative to the inspection apparatus (para 112, lines 1-8).
 wherein the inspection apparatus further comprises at least one sensor (radiation source 50 and detector 52; fig 7) to detect one or more properties of a carrier web, and generate a result based on the one or more properties (para 111);

With regard to claim 11, Mcnestry  et al further teach of the processor generating report based on the comparison of the result to the criteria (para 196, last 4 lines).
Mcnestry et al lacks the teaching of providing said report to a user interface communicably coupled to the inspection apparatus.
 Brandow et al teach of providing said report to a user interface communicably coupled to the inspection apparatus (para 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide user interface capability as taught by Brandow et al into Mcnestry et al’s labeling inspection apparatus to provide display of the results and to provide the user the capability to control the labeling operation.

Reasons for Allowance
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 12-14, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for inspection of label application comprising a label application apparatus and an inspection apparatus associated with said label 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
March 16, 2021

/HINA F AYUB/Primary Examiner
Art Unit 2896